Citation Nr: 1430889	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  06-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, also claimed as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran served a period of initial active duty for training (IADT) from September 27, 1981, to March 19, 1982.  He was released from IADT to continue service in the Minnesota National Guard until July 1987.  He reenlisted in April 1989 and served until June 1992; he had several periods of active duty for training.  He, then, reenlisted on August 16, 2008, until June 23, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).  In April 2007, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  In March 2014, the Veteran testified at another hearing over which a different Veterans Law Judge of the Board presided while at the RO.  A transcript of each hearing has been associated with the claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Veteran testified at hearings on the same issue before two different Veterans Law Judges sitting at the RO in April 2007 and in March 2014.  

A Veteran that has had two Board hearings in his appeal before two different Veterans Law Judges will have the decision reviewed and signed by a panel of three Veterans Law Judges, which includes those who presided over the hearings. See 38 C.F.R. §20.707 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in June 2014 notifying him that he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  Later in June 2014, the Veteran responded that he wished to be scheduled for a third Board hearing by a Veterans Law Judge sitting at the RO.  As the Veteran has requested a Board hearing, the case must be returned to the agency of original jurisdiction to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75 , 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the Veteran for Board hearing by a Veterans Law Judge sitting at the RO.  Thereafter, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


